Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
–  SECURELY ARMING A MEMORY DEVICE FOR SELF-DESTRUCTION BY IMPLEMENTING A SELF-DESTRUCTION COUNTDOWN TIMER USING A BATTERY BACKED REAL-TIME CLOCK-- 
	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…memory sub-system comprising: a memory device; and a battery backed real time clock to provide a clock signal; a processing device, operatively coupled with the memory device, to perform operations comprising: receiving, from a host system, a command to arm the memory device for self-destruction; in response to the command, commencing a self-destruction countdown timer using the clock signal provided by the battery backed real time clock; detecting expiry of the self-destruction countdown timer; and based on detecting the expiry of the self-destruction countdown timer, destructing data stored by the memory device.” Claims 9 and 17 has similar limitations.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

The sited prior art include Fan (US 2016/0277393) teaches a clock synchronization dynamic password security label validity real-time authentication system and method thereof, configuring the electronic label module, the user authentication terminal module, and the authentication service module. The invention includes a self-destruction device which as adopted, allows users to authenticate before purchase behavior occurs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
May 7, 2022